 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 14, 2018 (the “Effective Date”) by and among Fortress Biotech, Inc.
(“Fortress”), FBIO Acquisition, Inc., a Delaware corporation (the “Seller”), a
wholly-owned subsidiary of Fortress, and NHC Holdings, LLC (the “Buyer”).

 

 

WHEREAS, the Seller owns 7,037,482 shares of the common stock, par value $0.02
per share (the “Shares”), of National Holdings Corporation, a Delaware
corporation (the “Company”), representing approximately 56.1% of the Company’s
shares outstanding as of the date hereof;

 

WHEREAS, the Seller desires to sell, and the Buyer desires to purchase, free and
clear of any and all Liens (as defined herein), (a) an aggregate of 3,010,054 of
the Seller Shares (defined below), representing 24% of the Company’s shares
outstanding as of the Effective Date at a price per share of $3.25 (the “First
Closing Purchase Price”) for an aggregate price of $9,782,675.50 at the First
Closing (as defined herein) (the “First Closing Shares”) and (b) an aggregate of
4,027,428 of the Seller Shares, representing the entire remainder of Seller’s
economic interest in the Company (the “Second Closing Shares” and together with
the First Closing Shares, the “Seller Shares”), in each case on the terms and
conditions set forth herein; and

 

WHEREAS, the Seller and Buyer are entering into this Agreement as principals and
not as representatives or agents of the Company or any third party.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
agreements and representations and warranties contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

PURCHASE AND SALE; CLOSINGs

 

Section 1.1          Purchase and Sale. Upon the terms and subject to the
conditions of this Agreement, the Seller agrees to (a) sell, convey, assign,
transfer and deliver to the Buyer, within three (3) business days after the
Effective Date (the “First Closing”), all of the First Closing Shares, free and
clear of any and all mortgages, pledges, encumbrances, liens, security
interests, options, charges, claims, deeds of trust, deeds to secure debt, title
retention agreements, rights of first refusal or offer, limitations on voting
rights, proxies, voting agreements, limitations on transfer or other agreements
or claims of any kind or nature whatsoever (collectively, “Liens”), and (b)
subject to Section 1.2, sell, convey, assign, transfer and deliver to the Buyer
on the date of the FINRA Approval (defined below) all of the Second Closing
Shares, free and clear of any and all Liens. Buyer hereby agrees to (x) purchase
the First Closing Shares for a payment of $3.25 per share for an aggregate
purchase price of $9,782,675.50 at the First Closing; and (y) purchase the
Second Closing Shares for a payment of $3.25 per share, subject to any
applicable adjustments set forth in Section 1.2 (the “Second Closing”) for an
aggregate purchase price of $13,089,141.00 (the “Second Closing Purchase
Price”), on the Second Closing Date (defined below).

 

 

 

  

Section 1.2          Term and Conditions of Second Closing.

 

(a)          FINRA Approval: The Second Closing shall only be conditioned on
approval thereof from the Financial Industry Regulatory Authority, Inc.
(“FINRA”). Such condition may be waived by the Buyer in its sole discretion.
Immediately following the Effective Date of this Agreement and the First
Closing, the Buyer will seek approval from FINRA (the “FINRA Approval”), and
such Second Closing will be subject to receipt of the FINRA Approval (unless
otherwise waived by the Buyer). No later than fifteen (15) business days
following receipt of the FINRA Approval or waiver by the Buyer of such
condition, the Buyer will pay the Seller the Second Closing Purchase Price for
the purchase of the Second Closing Shares, subject to any adjustments contained
in this Section 1.2, and the Seller shall sell such Second Closing Shares free
and clear of all Liens (the “Second Closing Date”).

 

(b)          Adjustment to Prevent Dilution: In the event of any change in the
Company’s capital stock by reason of any stock dividend, reverse stock split,
split-up, reclassification, recapitalization, combination, exchange or similar
occurrence, the term “Second Closing Shares” shall be deemed to refer to and
include the Second Closing Shares as well as all such stock dividends and
distributions and any shares into which or for which any or all of the Second
Closing Shares may be changed or exchanged.

 

(c)          Adjustment to Second Closing Purchase Price in the Event of an
Extraordinary Event: In the event that an Extraordinary Event (as defined below)
occurs in the period between the First Closing and Second Closing and the Per
Share Sale Price (as defined below) with respect to such Extraordinary Event is
lower than the Second Closing Purchase Price, the Second Closing Purchase Price
for all Second Closing Shares shall be decreased to equal the Per Share Sale
Price. For purposes of this Section 1.2(c), “Per Share Sale Price” shall mean
the per share price at which an Extraordinary Event is effected, and
“Extraordinary Event” shall mean and include each of the following: (i)
reorganization, merger or consolidation of the Company with any other person,
entity or corporation, (ii) any issuance or sale by the Company of Shares that,
in the aggregate, exceeds 10% of the Company’s issued and outstanding Shares as
of the Effective Date or (iii) complete liquidation of the Company or sale or
other disposition by the Company of all or substantially all of the Company’s
assets (other than, in each case, a liquidation, sale or disposition conducted
in connection with or arising out of any insolvency or bankruptcy proceedings).

 

(d)          Non-Transferability of Second Closing Shares: Absent the prior
written consent of the Buyer, the Seller shall not, during the period between
the Effective Date and the Second Closing Date, (a) sell, convey, transfer,
pledge, encumber, hypothecate, assign or otherwise dispose of (including by
gift) any of the Second Closing Shares, (b) deposit the Second Closing Shares
into a voting trust, enter into any voting arrangement or understanding, or
otherwise transfer the right to vote the Second Closing Shares, (c) issue any
option, right of first refusal or any other right with respect to the Second
Closing Shares, (d) solicit any proposal to acquire the Second Closing Shares,
(e) disclose any non-public information about the Company including proprietary
and confidential information, or (f) enter into any agreement, or option or
other contingent commitment, to do any of the foregoing.

 

 

 

  

Section 1.3          Purchase Price. The First Closing Purchase Price and the
Second Closing Purchase Price, as applicable, shall be paid by the Buyer by
wiring such amount in immediately available funds to a bank account designated
by the Seller on the First Closing or Second Closing, as applicable. On the
First Closing and the Second Closing, the Seller will cause the First Closing
Shares and the Second Closing Shares, respectively, to be issued and duly
registered to the Buyer in book entry form free and clear of all Liens. The
consummation of the transactions contemplated by this Agreement shall be
conditioned upon there being no injunction or other order, judgment, law,
regulation, decree or ruling or other legal restraint or prohibition having been
issued, enacted or promulgated by a court or other governmental authority of
competent jurisdiction that would have the effect of prohibiting or preventing
the consummation of the transactions contemplated hereunder.

 

Section 1.4          Expenses. Except as expressly set forth in this Agreement,
all fees and expenses incurred by each party hereto in connection with the
matters contemplated by this Agreement shall be borne by the party incurring
such fee or expense, including without limitation the fees and expenses of any
investment banks, attorneys, accountants or other experts or advisors retained
by such party.

 

ARTICLE II

 

COVENANTS

 

Section 2.1          Press Release; Filings.

 

(a)          In connection with this Agreement and on an agreed date and time,
each of Buyer and Fortress shall issue a press release as shall be mutually
agreed between the two parties. No party hereto nor any of its respective
Affiliates shall issue any press release or make any public statement relating
to the transactions contemplated hereby (including, without limitation, any
statement to any governmental or regulatory agency or accrediting body) that is
inconsistent with, or are otherwise contrary to, the statements in the press
release.

 

(b)          Promptly following the First Closing and again following the Second
Closing, the Seller and Buyer shall cause to be filed with the Securities and
Exchange Commission a Schedule 13D or 13D/A, in accordance with the rules and
regulations applicable thereto, and prior to filing will provide the other party
a reasonably opportunity to review and comment upon such filing.

 

Section 2.2           FINRA. The Buyer will use its reasonable best efforts to
obtain the FINRA Approval as soon as practicable after the Effective Date. The
Seller will cooperate, and will use its best efforts to cause the Company to
cooperate, with any requests by the Buyer in connection with seeking such FINRA
Approval.

 

 

 

  

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF

THE SELLER

 

The Seller hereby makes the following representations and warranties to the
Buyer as of the Effective Date, the First Closing and Second Closing Date
(except for the representations and warranties contained in Section 3.4 below,
which are made as of the First Closing and the Second Closing Date):

 

Section 3.1           Existence; Authority. The Seller is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization. The Seller has all requisite competence, power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.

 

Section 3.2           Enforceability. This Agreement has been duly and validly
executed and delivered by the Seller, and, upon its execution and delivery, and,
assuming due and valid authorization, execution and delivery by the Buyer, this
Agreement will constitute the legal, valid and binding obligation of the Seller,
enforceable against such person in accordance with its terms, except as such
enforceability may be affected by bankruptcy, insolvency, moratorium and other
similar laws relating to or affecting creditors' rights generally and general
equitable principles.

 

Section 3.3           Ownership. The Seller represents that the Seller Shares
represents its entire direct ownership interest in the Company. All warrants
issued by the Company to the Seller shall be considered null and void upon
execution of this Agreement and all such warrants shall be cancelled and
surrendered by the Seller at the First Closing.

 

Section 3.4           Good Title Conveyed. All First Closing Shares and Second
Closing Shares sold by such Seller hereunder shall be free and clear of any and
all Liens, and good, valid and marketable title to such First Closing Shares and
Second Closing Shares will effectively vest in the Buyer at the First Closing or
Second Closing Date, as applicable. The Seller is the beneficial owner of the
Seller Shares, free and clear of any and all Liens. The Seller has full power
and authority to transfer full legal ownership of its Seller Shares to the
Buyer, and the Seller is not required to obtain the approval of any person or
governmental agency or organization to effect the sale of the Seller Shares.

 

Section 3.5           Freely Tradable Shares. The Seller Shares were all
purchased in a registered tender offer and, to the knowledge of Seller and
Fortress, are not subject to restrictions on transfer, other than those imposed
on Buyer by the Securities Act of 1933, in particular Rule 144 promulgated
thereunder, the Securities Exchange Act of 1934 and other applicable laws and
regulations.

 

 

 

  

Section 3.6           Non-Contravention. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
result in a violation or breach by Seller or Fortress of, or constitute a
default by Seller or Fortress under, its respective organizational documents,
any applicable law, rule or regulation or any agreement, instrument, decree,
judgment or order to which Seller or Fortress is a party or by which Seller or
Fortress may be bound or to which the Shares may be subject. There is no action,
suit, proceeding or investigation pending, or currently threatened, against
Seller or Fortress that questions the validity of this Agreement or the right of
the Seller to enter into this Agreement, or to consummate the transactions
contemplated hereby. Except as set forth in the reports filed by the Company
with the Securities and Exchange Commission that are publicly available as of
the date hereof, there are no agreements or arrangements that are in effect
between Seller, Fortress and any of their respective Affiliates, on the one
hand, and the Company, on the other hand, relating to the Seller Shares or any
other equity security of the Company, including agreements affecting the voting
of the Seller Shares or other equity security of the Company, or rights of
Seller or any of its Affiliates as an investor in the Company.

 

Section 3.7           Absence of Litigation. There is no suit, action,
investigation or proceeding pending or, to the knowledge of the Seller or
Fortress, threatened against such party that could impair the ability of the
Seller to perform its obligations hereunder or to consummate the transactions
contemplated hereby.

 

Section 3.8           Other Acknowledgments.

 

(a)          Each of Seller and Fortress further represents, severally with
respect to itself only and not with respect to any other such party, that it has
adequate information concerning the business and financial condition of the
Company to make an informed decision regarding the sale of the Seller Shares and
has, independently and without reliance upon the Company, made its own analysis
and decision to sell the Seller Shares. With respect to legal, tax, accounting,
financial and other considerations involved in the transactions contemplated by
this Agreement, including the sale of the Seller Shares, the Seller and Fortress
have carefully considered and, to the extent it believes such discussion
necessary, discussed with professional legal, tax, accounting, financial and
other advisors the suitability of the transactions contemplated by this
Agreement, including the sale of the Seller Shares.

 

(b)          The Seller represents, severally with respect to itself only and
not with respect to any other such party, that the sale of the applicable Seller
Shares by such Seller was privately negotiated in an independent transaction and
does not violate any rules or regulations applicable to such Seller.

 

(c)          During the last five years, none of Fortress or Seller or, to the
best knowledge of Fortress and Seller, any of the executive officers and
directors of Fortress and Seller (i) has been convicted in a criminal proceeding
(excluding traffic violations or similar misdemeanors) or (ii) has been a party
to any judicial or administrative proceeding (except for matters that were
dismissed without sanction or settlement) that resulted in a judgment, decree or
final order enjoining the person from future violations of, or prohibiting
activities subject to, federal or state securities laws, or a finding of any
violation of federal or state securities law.

 

 

 

  

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF

THE BUYER

 

The Buyer makes the following representations and warranties to the Seller as of
the Effective Date, the First Closing and the Second Closing Date:

 

Section 4.1           Existence; Authority. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Buyer has all requisite corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Agreement.

 

Section 4.2           Enforceability. This Agreement has been duly and validly
executed and delivered by the Buyer and, assuming due and valid authorization,
execution and delivery by the Seller, this Agreement constitutes the legal,
valid and binding obligations of the Buyer, enforceable against it in accordance
with its terms, except as such enforceability may be affected by bankruptcy,
insolvency, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general equitable principles. The purchase of
the First Closing Shares by the Buyer (i) was privately negotiated in an
independent transaction and (ii) does not violate any rules or regulations
applicable to the Buyer.

 

Section 4.3           Absence of Litigation. There is no suit, action,
investigation or proceeding pending or, to the knowledge of the Buyer,
threatened against such party that could impair the ability of the Buyer to
perform its obligations hereunder or to consummate the transactions contemplated
hereby.

 

Section 4.4           Sufficiency of Funds. The Buyer has sufficient cash on
hand or other sources of immediately available funds to enable it to make
payment of the First Closing Purchase Price and Second Closing Purchase Price,
as applicable, and consummate the transactions contemplated by this Agreement.

 

Section 4.5           Other Acknowledgments.

 

(a)          The Buyer represents, with respect to itself only and not with
respect to any other party, that it has adequate information concerning the
business and financial condition of the Company to make an informed decision
regarding the purchase of the Seller Shares and has, independently and without
reliance upon the Seller, made its own analysis and decision to purchase the
Seller Shares. With respect to legal, tax, accounting, financial and other
considerations involved in the transactions contemplated by this Agreement,
including the sale of the Seller Shares, the Buyer has carefully considered and,
to the extent it believes such discussion necessary, discussed with professional
legal, tax, accounting, financial and other advisors the suitability of the
transactions contemplated by this Agreement, including the sale of the Seller
Shares.

 

 

 

  

(b)          The Buyer represents, severally with respect to itself only and not
with respect to any other such party, that (i) Buyer is an “accredited investor”
as defined in Rule 501 promulgated under the Securities Act of 1933, as amended,
and (ii) the sale of the applicable Seller Shares by such Seller was privately
negotiated in an independent transaction and does not violate any rules or
regulations applicable to the Buyer.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1           Survival. Each of the representations, warranties,
covenants, and agreements in this Agreement or pursuant hereto shall survive the
First Closing and the Second Closing Date; provided, however, that the
representations and warranties contained in Articles III and IV shall survive
only until the one-year anniversary of the First Closing and the Second Closing
Date, as applicable. Notwithstanding any knowledge of facts determined or
determinable by any party by investigation, each party shall have the right to
fully rely on the representations, warranties, covenants and agreements of the
other parties contained in this Agreement or in any other documents or papers
delivered in connection herewith. Each representation, warranty, covenant and
agreement of the parties contained in this Agreement is independent of each
other representation, warranty, covenant and agreement. Except as expressly set
forth in this Agreement, no party has made any representation warranty, covenant
or agreement with respect to the transactions contemplated hereby.

 

Section 5.2           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given if so given) by hand delivery, cable, telecopy or
mail (registered or certified, postage prepaid, return receipt requested) to the
respective parties hereto addressed as follows:

 

If to the Seller:

 

FBIO Acquisition, Inc.

Attention: Samuel W. Berry

2 Gansevoort Street, 9th Floor

New York, NY 10014

Email: sberry@fortressbiotech.com

 

With a copy to:

 

Alston & Bird LLP

Attention: Mark McElreath

90 Park Avenue

New York, NY 10016

Email: mark.mcelreath@alston.com

 

 

 

  

If to the Buyer:

 

NHC Holdings, LLC

Attention: Alan Forman

299 Park Avenue, 21st Floor

New York, NY 10171

Email: aforman@brileyfin.com

 

With a copy to:

 

The NBD Group, Inc.

Attn: Sara Terheggen

350 N. Glendale Avenue, Ste B522

Glendale, CA 91206

Email: st@nbdpro.com

 

Section 5.3           Certain Definitions. As used in this Agreement, the term
“Affiliate” shall have the meaning set forth in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended, and shall include persons who become
Affiliates of any person subsequent to the date hereof.

 

Section 5.4           Specific Performance. The Seller, on the one hand, and the
Buyer, on the other hand, acknowledge and agree that the other would be
irreparably injured by a material breach of this Agreement and that money
damages are an inadequate remedy for an actual or threatened breach of this
Agreement. Accordingly, the parties agree to the granting of specific
performance of this Agreement and injunctive or other equitable relief as a
remedy for any such breach or threatened breach, without the requirement for
proof of actual damages, and further agree to waive any requirement for the
securing or posting of any bond in connection with any such remedy. Such remedy
shall not be deemed to be the exclusive remedy for a breach of this Agreement,
but shall be in addition to all other remedies available at law or equity.

 

Section 5.5           No Waiver. Any waiver by any party hereto of a breach of
any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party hereto to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

Section 5.6           Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated by
such holding. The parties agree that the court making any such determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of, delete specific words or phrases in, or replace any such
invalid or unenforceable provision with one that is valid and enforceable and
that comes closest to expressing the intention of such invalid or unenforceable
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

 

 

 

  

Section 5.7           Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. The Buyer shall have the right to assign this
Agreement to any third party designee and no consent on the part of the Seller
shall be required for such assignment, provided however, that any such
assignment shall not relieve the Buyer of its liabilities and obligations
hereunder. Any purported assignment of a party’s rights under this Agreement in
violation of the preceding sentence shall be null and void.

 

Section 5.8           Entire Agreement; Amendments. This Agreement (including
any Schedules and Exhibits hereto) constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and, except as expressly set forth herein,
is not intended to confer upon any person other than the parties hereto any
rights or remedies hereunder. This Agreement may be amended only by a written
instrument duly executed by the parties hereto or their respective permitted
successors or assigns.

 

Section 5.9           Headings. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 5.10         Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to choice of law principles thereof that would cause the
application of the laws of any other jurisdiction.

 

Section 5.11         Submission to Jurisdiction. Each of the parties irrevocably
submits to the exclusive jurisdiction and service and venue in any federal or
state court sitting in the State of Delaware for the purposes of any action,
suit or proceeding arising out of or with respect to this Agreement. Each of the
parties irrevocably and unconditionally waives any objections to the laying of
venue of any action, suit or proceeding relating to this Agreement in any
federal or state court sitting in the State of Delaware, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY.

 

Section 5.12         Counterparts; Facsimile. This Agreement may be executed in
counterparts, including by facsimile or PDF electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.

 

Section 5.13         Further Assurances. Upon the terms and subject to the
conditions of this Agreement, each of the parties hereto agrees to execute such
additional documents, to use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate or make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

 

 

 

  

Section 5.14         Interpretation. The parties acknowledge and agree that this
Agreement has been negotiated at arm’s length and among parties equally
sophisticated and knowledgeable in the matters covered hereby. Accordingly, any
rule of law or legal decision that would require interpretation of any
ambiguities in this Agreement against the party that has drafted it is not
applicable and is hereby waived.

 

[Signature Pages Follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

FORTRESS BIOTECH, INC.         By: /s/ Lindsay A. Rosenwald, M.D.   Name:
Lindsay A. Rosenwald, M.D.   Title: President and Chief Executive Officer      
  FBIO ACQUISITION, INC.         By: /s/ Lindsay A. Rosenwald, M.D.   Name:
Lindsay A. Rosenwald, M.D.   Title: President and Chief Executive Officer      
  NHC HOLDINGS, LLC         By: /s/ Phillip J. Ahn   Name: Phillip J. Ahn  
Title: Authorized Signer  

 



[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

 

 